Name: Commission Regulation (EEC) No 847/76 of 9 April 1976 amending the common quality standards for table grapes
 Type: Regulation
 Subject Matter: marketing;  plant product;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31976R0847Commission Regulation (EEC) No 847/76 of 9 April 1976 amending the common quality standards for table grapes Official Journal L 096 , 10/04/1976 P. 0032 - 0032 Greek special edition: Chapter 03 Volume 15 P. 0022 Spanish special edition: Chapter 03 Volume 10 P. 0025 Portuguese special edition Chapter 03 Volume 10 P. 0025 Finnish special edition: Chapter 3 Volume 7 P. 0040 Swedish special edition: Chapter 3 Volume 7 P. 0040 COMMISSION REGULATION (EEC) No 547/76 of 9 April 1976 amending the common quality standards for table grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 2482/75 (2), and in particular the last subparagraph of Article 2 (3) thereof, Whereas the common quality standards for table grapes are defined in Annex I/7 to Commission Regulation No 58 of 15 June 1962 (3), as last amended by Regulation (EEC) No 534/72 (4); Whereas the common standards should be amended to take into account improved forms of presentation which have been devised; Whereas the list of varieties annexed to those common standards should take into account the creation of new varieties; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Chapter V B, "Packaging" of Annex I/7 to Commission Regulation No 58 is hereby amended to read as follows: "The packages must be free of any foreign bodies, except for special presentations which include a piece of vine stem not more than 5 cm long attached to the stalk of the bunch." Article 2 There shall be added to Annex 1 to Annex I/7 to Regulation No 58 the following varieties of grapes grown in the open ground, the varieties being inserted therein in alphabetical order: >PIC FILE= "T0010068"> This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 118, 20.5.1972, p. 1. (2)OJ No L 254, 1.10.1975, p. 3. (3)OJ No 56, 7.7.1962, p. 1606/62. (4)OJ No L 64, 16.3.1972, p. 12.